Case 3:18-cv-00581-CHB-RSE Document 17 Filed 05/16/19 Page 1 of 1 PageID #: 58




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

SUE EVANS,

     Plaintiff,
                                                   CASE NO.: 3:18-CV-00581-CHB
v.

NAVIENT SOLUTIONS, LLC.,

     Defendant.
                                       /

                                NOTICE OF PENDING SETTLEMENT

           Plaintiff, SUE EVANS, by and through the undersigned counsel, hereby notifies the

Court that the parties have reached a settlement with regard to this case and are presently drafting

and finalizing the settlement agreement, and general release or documents. Upon execution of

the same, the parties will file the appropriate dismissal documents with the Court.

                                  CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this 16th day of May, 2019 a true and correct copy of the

foregoing has been furnished to the following: all counsel of record.


                                              /s/ Octavio Gomez
                                              Octavio Gomez, Esquire
                                              Florida Bar No.: 0338620
                                              Morgan & Morgan Tampa, P.A.
                                              201 N. Franklin Street, Suite 700
                                              Tampa, Florida 33602
                                              Telephone: (813) 223-5505
                                              Facsimile: (813) 223-5402
                                              Primary Email: TGomez@ForThePeople.com
                                              Secondary Email: LDobbins@ForThePeople.com
                                              Attorney for Plaintiff
